DETAILED ACTION
	This is the final office action for application 16/309,009, which is a national stage entry of PCT/KR2017/003343, filed 3/28/2017, which claims priority to Korean application KR10-2016-0088094, filed 7/12/2016, after the request for continued examination filed 2/24/2021.
	Claims 1, 4-6 and 9-11 are pending, and are considered herein.
	In light of the claim amendments filed 10/13/2021, the prior art rejections are withdrawn, and new grounds of rejection are presented.
In light of the claim amendments filed 10/13/2021, the rejections under 35 U.S.C. 112(b) are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior art that the Examiner Wishes to Make Known to Applicant
	The Examiner wishes to apprise the Applicant of the following prior art reference, even though it is not applied in rejections herein. This reference is being supplied in the interests of compact prosecution.
	Rots (U.S. Patent 4,987,520)
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, et al. (U.S. Patent Application Publication 2002/0028374 A1) in view of Thomas (U.S. Patent 6,159,631) and Kim (U.S. Patent Application Publication 2011/0117424 A1).
 In reference to Claims 1 and 9, Yoshida teaches a secondary battery (Figs. 1-4, paragraphs [0045]-[0055]).
The secondary battery of Yoshida comprises an electrode assembly (Fig. 2, paragraph [0049]).
The secondary battery of Yoshida comprises a case 3 for receiving the electrode assembly (Fig. 1, paragraph [0047]).

Fig. 1 teaches that the case 3a includes two pairs of side wall parts, the side wall parts in each pair facing each other, and a bottom part perpendicular to the side parts.
Fig. 1 further teaches that the battery comprises a safety vent 6 integrally formed with the case at an edge part (i.e. in the region of an edge) of a side wall (paragraph [0048]).
Fig. 1 further teaches that the two pairs of side wall parts include first and second long side wall parts spaced apart from each other and facing each other, and first and second short side wall parts spaced apart from each other and having smaller areas than the first and second long side wall parts. 
Figs. 1 and 3 further teach that the edge part of the region where the safety vent 6 is formed is located where a first side wall part and the bottom part meet.
	Yoshida does not teach that “the safety vent extends to an edge where a side wall part selected from the first short side wall part and the second side wall part and the bottom part meet,” because the safety vent of Yoshida does not extend to touch either of these edges.
	To solve the same problem of providing a vent structure for a secondary battery, Thomas teaches that one of several suitable locations within a battery case that is preferable for forming a vent includes “zone 48b,” (Thomas, Fig. 4, column 6, lines 17-26), which corresponds to the general region in which the vent is Yoshida is formed, within the case of Yoshida.
	It is noted that “zone 48b” in the case of Thomas encompasses the region where a short side wall and the bottom wall meet (Fig. 4). Thomas further teaches that the location of the vent should be selected based on the location where maximum bending occurs in the case, upon pressurization (column 6, lines 24-26).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the vent of Yoshida to be disposed in any location corresponding to region “48b” of Thomas, including the region where the first short side wall and the bottom wall meet, because Thomas teaches that this is a preferable region for forming a vent for a battery case. Further, it is the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed would have been motivated to optimize the location of 
	Consequently, it is the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed would have been motivated to place the vent of Yoshida in any region within the lower short side wall of the battery case of Yoshida, including in a position in which it extends to an edge where the first short side wall and the bottom wall meet, based on the teachings of Thomas that (1) any location in this region is a preferable location for a vent, and (2) the location of the vent should be selected based on the location where maximum bending occurs in the case, upon pressurization.
It is the Examiner’s position that this disclosure renders positioning the vent of the device of Yoshida in a position in which it extends to an edge where the first short side wall and the bottom wall meet, thus teaching the limitations of Claim 1, wherein the safety vent extends to an edge selected from a first edge where the first short side wall and the bottom part meet, and a second edge where the second short side wall part and the bottom part meet.
This disclosure further teaches the limitations of Claim 9, wherein the safety vent extends along either the first short side wall part to the first edge, or the second short side wall part to the second edge. 
Modified Yoshida does not teach that the safety vent includes both a vent groove having a depth from an exterior surface of the case and a notch groove extending from a bottom surface of the vent groove so as to have a depth from the bottom surface of the vent groove.
Instead, Yoshida teaches that the vent comprises a dog-bone shaped groove with a single depth.
To solve the same problem of providing secondary batteries (Fig. 2 and 3, paragraphs [0045]-[0052]) comprising vents consisting of grooved regions of the battery case, Kim teaches a vent structure (Fig. 3, paragraphs [0051]-[0052]) having a vent groove having a depth d1 and a notch groove extending from a bottom surface of the vent groove so as to have a depth (corresponding to the value of d2-d1) from the bottom surface of the vent groove.
Kim teaches that the vent structure of his invention provides the benefit of allowing easy breakage of the case at a predetermined internal pressure while not deteriorating the durability of the case (paragraph [0052]). 

Modifying the vent structure 6 of the device of Yoshida so that it has the depth profile of the vent structure of Kim, as shown in Fig. 3 of Kim, teaches the limitations of Claim 1, wherein the safety vent includes a vent groove having a depth from an exterior surface of the case (corresponding to the groove portion having depth d1) and a notch groove (corresponding to the portion of the groove having depth d2) having a depth (d2-d1) from the bottom surface of the vent groove.
This modification further teaches the limitations of Claim 11, wherein the vent groove (corresponding to the shallower groove of modified Yoshida) is spaced apart from the edge selected from the first edge and the second edge, because (1) at least a portion of the vent groove is spaced from the first/second edge that it is nearest to, and (2) the vent groove is spaced from the first/second groove that it is farthest from.
In reference to Claim 4, Kim teaches that the total depth of the two grooves (which have a total depth of d2) have a thickness of about 40-60% of the thickness of the sidewall of the case.
It is the Examiner’s position that this disclosure teaches the limitations of Claim 4, wherein the sum of the depth of the vent groove and the notch groove is 70-90%, because it is the Examiner’s position that “about 60%” teaches 70-90%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.
Further, it is the Examiner’s position that the thickness of the battery casing wall is a result-effective variable that affects the resistance of the battery case to breakage. 
Specifically, Kim teaches that decreasing the wall thickness increases the ease with which the case breaks, and that is desirable to ensure that the case is also durable (paragraph [0052])
One of ordinary skill in the art at the time the instant invention was filed would also have been motivated to tune the thickness of the wall in the area of the vent of modified Yoshida, so that the wall 
It is the Examiner’s position that this routine optimization of the relative depths of notches would have led one of ordinary skill in the art to arrive at the sum of the vent grove and notch groove recited in Claim 4, without undue experimentation.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, et al. (U.S. Patent Application Publication 2002/0028374 A1) in view of Thomas (U.S. Patent 6,159,631) and Kim (U.S. Patent Application Publication 2011/0117424 A1), as applied to Claim 1, and further in view of Aizawa, et al. (U.S. Patent Application Publication 2007/0099070 A1).
In reference to Claim 5, modified Yoshida does not teach that the safety vent of his invention includes a rounded leading edge and a linear trailing edge formed at a first side and a second side, respectively, of the safety vent.
To solve the same problem of providing case vent structures for secondary batteries, Aizawa teaches a vent structure in the short side wall of a secondary battery, wherein the vent has a rounded leading edge at a first side and a linear trailing edge at a second side of the safety vent (Fig. 3, paragraphs [0034]-[0035], shown in the inset below).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the shape of the vent structure 6 of the device of modified Yoshida to have the shape of the vent groove of Aizawa, because one of ordinary skill in the art would have had a reasonable expectation of success in modifying the shape of the vent groove of Yoshida so that it has the shape of the vent groove of Aizawa.
Modifying the shape of the vent groove of modified Yoshida so that it has the shape of the vent groove of Aizawa teaches the limitations of Claim 5, wherein the safety vent includes a rounded leading edge and a linear trailing edge formed at a first side and a second side, respectively, of the safety vent, per the inset below.
Modifying the shape of the vent groove of modified Yoshida so that it has the shape of the vent groove of Aizawa teaches the limitations of Claim 6, wherein the trailing edge is positioned on a 

    PNG
    media_image1.png
    572
    734
    media_image1.png
    Greyscale

The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claims 1, 4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent 8,481,201 B2), in view of Kim (U.S. Patent Application Publication 2011/0117424 A1).
In reference to Claim 1, Kim teaches a secondary battery (Fig. 10, column 6, line 49, through column 8, line 4).
The battery of Kim comprises an electrode assembly 112 (column 6, lines 50-55), a case 11 for receiving the electrode assembly (column 6, lines 50-67), and a cap plate 140 covering an end of the case (column 7, lines 10-15).

Kim teaches that the case of his battery may be any of the cases shown in the different embodiments of his invention (column 6, lines 64-67), including the embodiment of Fig. 5.
Therefore, Kim teaches that a safety vent (corresponding to the thinned vent structure 19a/19b/20a/20b/20c/20d shown in Fig. 5) is integrally formed with the case at an edge part of the bottom part, as shown in the inset of Fig. 5 below.
The inset of Fig. 5 below teaches that the two pairs of side wall parts include first and second long side wall parts spaced apart from each other and facing each other; and first and second short side wall parts spaced apart from each other and having smaller areas than the first and second long side wall parts.
The inset of Fig. 5 below further teaches that the safety vent 19a/19b/20a/20b/20c/20d extends to an edge where the first short side wall part the bottom part meet, and a second edge where the second short side wall part and the bottom part meet.

    PNG
    media_image2.png
    425
    1352
    media_image2.png
    Greyscale

Kim does not teach that the safety vent includes both a vent groove having a depth from an exterior surface of the case and a notch groove extending from a bottom surface of the vent groove so as to have a depth from the bottom surface of the vent groove.
Instead, Kim teaches that the vent comprises a series of grooves with a single depth.
To solve the same problem of providing secondary batteries (Fig. 2 and 3, paragraphs [0045]-[0052]) comprising vents consisting of grooved regions of the battery case, Kim ‘424 teaches a vent structure (Fig. 3, paragraphs [0051]-[0052]) having a vent groove having a depth d1 and a notch groove 
Kim ‘424 teaches that the vent structure of his invention provides the benefit of allowing easy breakage of the case at a predetermined internal pressure while not deteriorating the durability of the case (paragraph [0052]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the vent structure of the device of Kim so that each groove has the depth profile of the vent structure of Kim ‘424, as shown in Fig. 3 of Kim ‘424, because Kim ‘424 teaches that the vent structure of his invention provides the benefit of allowing easy breakage of the case at a predetermined internal pressure while not deteriorating the durability of the case (paragraph [0052]). 
Modifying the vent structure of the device of Kim so that each groove has the depth profile of the vent structure of Kim ‘424, as shown in Fig. 3 of Kim ‘424, teaches the limitations of Claim 1, wherein the safety vent includes a vent groove having a depth from an exterior surface of the case (corresponding to the groove portion having depth d1) and a notch groove (corresponding to the portion of the groove having depth d2) having a depth (d2-d1) from the bottom surface of the vent groove.
This modification further teaches the limitations of Claim 11, wherein the vent groove (corresponding to the shallower groove of modified Kim) is spaced apart from the edge selected from the first edge and the second edge, because at least a portion of the vent groove is spaced from the first/second edge that it is nearest to.
This disclosure further teaches the limitations of Claim 10, wherein the safety vent extends along the bottom part of the case either to the first edge or to the second edge.
In reference to Claim 4, Kim ‘424 teaches that the total depth of the two grooves (which have a total depth of d2) have a thickness of about 40-60% of the thickness of the sidewall of the case.
It is the Examiner’s position that this disclosure teaches the limitations of Claim 4, wherein the sum of the depth of the vent groove and the notch groove is 70-90%, because it is the Examiner’s position that “about 60%” teaches 70-90%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.

Specifically, Kim ‘424 teaches that decreasing the wall thickness increases the ease with which the case breaks, and that is desirable to ensure that the case is also durable (paragraph [0052])
One of ordinary skill in the art at the time the instant invention was filed would also have been motivated to tune the thickness of the wall in the area of the vent of modified Kim, so that the wall thickness is not so thin that the vent breaks under normal handling of the battery, while still breaking easily at the desirable pressure.
It is the Examiner’s position that this routine optimization of the relative depths of notches would have led one of ordinary skill in the art to arrive at the sum of the vent grove and notch groove recited in Claim 4, without undue experimentation.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent 8,481,201 B2), in view of Kim (U.S. Patent Application Publication 2011/0117424 A1), as applied to Claim 1, and further in view of Aizawa, et al. (U.S. Patent Application Publication 2007/0099070 A1).
In reference to Claim 5, modified Kim does not teach that the safety vent of his invention includes a rounded leading edge and a linear trailing edge formed at a first side and a second side, respectively, of the safety vent.
To solve the same problem of providing case vent structures for secondary batteries, Aizawa teaches a vent structure in the short side wall of a secondary battery, wherein the vent has a rounded leading edge at a first side and a linear trailing edge at a second side of the safety vent (Fig. 3, paragraphs [0034]-[0035], shown in the inset below).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the shape of the vent structure of the device of modified Kim to have the shape of the vent groove of Aizawa, because one of ordinary skill in the art would have had a reasonable expectation of success in modifying the shape of the vent groove of modified Kim so that it has the shape of the vent groove of Aizawa.
Modifying the shape of the vent groove of modified Kim so that it has the shape of the vent groove of Aizawa teaches the limitations of Claim 5, wherein the safety vent includes a rounded leading edge and a linear trailing edge formed at a first side and a second side, respectively, of the safety vent, per the inset below.
Modifying the shape of the vent groove of modified Kim so that it has the shape of the vent groove of Aizawa teaches the limitations of Claim 6, wherein the trailing edge is positioned on a same line with the edge part of the region where the safety vent is formed (i.e. because the trailing part is on a vertically-extending line that intersects with the edge part of the region where the safety vent is formed).

    PNG
    media_image1.png
    572
    734
    media_image1.png
    Greyscale

The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721